Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
The previous nonfinal office action filed July 11, 2022 is vacated in view of the interview summary of August 3, 2022.  The new nonfinal office action is set forth below.

Preliminary amendment filed March 31, 2022 has been entered.

Claims 90-96 are pending.  Claims 1-89 are canceled.  Claims 90-96 are examined.

The information disclosure statement filed June 30, 2022 fails to comply in part with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Van Poppel et al. 2005 (Eur. Urol. Suppl) is blurry and barely legible.  Examiner request a better legible copy if available.  Examiner was not able to acquire the copy of the reference in the non-patent literature search.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 90-96 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Poppel et al. (European Urology, 2006) in view of Tambola et al. (European Urology, 2005)  .
Van Poppel et al. teach the method of administering subcutaneously to patients, (age 52-93 years) to treat locally advanced prostate cancer, degarelix initiation dose of 200 mg and 240 mg (40 mg/ml) followed by every 28 days maintenance doses of 80, 120 or 160 mg which resulted in suppression of testosterone level T<= 0.5 mg/ml and no testosterone surge.  The patient subject inherently has a decreased likelihood of developing a urinary tract infection during treatment compared to a treatment with a gonandotrophin releaseing hormone agonist leuprolide because degarelix suppresses testosterone level less that or equal to 0.5 mg/ml and there is no testosterone surge.  Testosterone surge are caused by GnRH agonists which results in the side effect such as developing urinary tract infection or other side effects.  Van Poppel 28 days are approximately monthly.  The maintenance dose of degarelix is subcutaneously administered as a single injection each time.  Van Poppel does not teach the initial dose of degarelix administered as two subcutaneous injections of 120 mg.  Van Poppel does not teach the maintenance dose of degarelix administered at a dose of 20 mg/ml.  Van Poppel does not teach the two injections of 120 mg/ml each of initial dosage.
Tambola et al. teach the method of single dose subcutaneous administration of 120 mg – 320 mg using concentation range of 20 mg/ml to 60 mg/ml to treat prostate cancer and evaluated 28 days shown in Table 1.  Tambola teach that different treatment groups were well matched regarding age, race, weight and stage of disease.
It would be obvious to one of ordinary skill in the art at the time of the invention to incorporate the teaching of Tambola to use the degarelix concentration of 20 mg/ml and 40 mg/ml for the method of Van Popple maintenance dose.  One of ordinary skill in the art would be motivated to vary the concentration of degarelix during the dosage studies of Van Poppel and Tambola teach the concentration to use in similar quantities of administration.
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the initial dose as two subcutaneous injections.  It is obvious to one of ordinary skill in the art to administer the initial dose in a manner which is optimal for treatment of the patient.  Tambola teach various concentration of degarelix and quantity of administration and it would be obvious to administer 20 mg/ml at two injections as a modification of one injection of 40 mg/ml.  The subcutaneous injections are well known to one of ordinary skill in the art and the two subcutaneous injections would be an obvious variation in the administration process.  The initial dose of degarelix of about 240 mg given as two injections of about 120 mg each would be a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of ingredient amounts would have been obvious at the time of applicant's invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 90-96 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36-56 of copending Application No. 17/710,905 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The claims 36-56 of copending Application No. 17/710,905 (reference application) anticipate current claims because all the limitations are taught and the administered patient subject inherently has a decreased likelihood of urinary tract infection during treatment compared to a treatment with a gonandotrophin releasing hormone agonist leuprolide because degarelix suppresses testosterone level less than or equal to 0.5 mg/ml and there is no testosterone surge.  Testosterone surge are caused by GnRH agonists which results in the side effect such as urinary tract infection or other side effects.

Claims 90-96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,729,739.
Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims 1-29 of U.S. Patent No. 10,729,739 anticipate current claims because all the limitations are taught and the administered patient subject inherently has a decreased likelihood of urinary tract infection during treatment compared to a treatment with a gonandotrophin releasing hormone agonist leuprolide because degarelix suppresses testosterone level less than or equal to 0.5 mg/ml and there is no testosterone surge.  Testosterone surge are caused by GnRH agonists which results in the side effect such as urinary tract infection or other side effects.

Claims 90-92, 94-103 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,579,359.
Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-13 of U.S. Patent No. 9,579,359 anticipate current claims because all the limitations are taught and the administered patient subject inherently has a decreased likelihood of urinary tract infection during treatment compared to a treatment with a gonandotrophin releaseing hormone agonist leuprolide because degarelix suppresses testosterone level less that or equal to 0.5 mg/ml and there is no testosterone surge.  Testosterone surge are caused by GnRH agonists which results in the side effect such as urinary tract infection or other side effects.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-085757.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D PAK/Primary Examiner, Art Unit 1646